USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 7/9/2021

 

July 8, 2021
VIA ECF

Hon. Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007

Re: — Basank v. Decker, 20-cv-02518
Request for Modifications in Conditions of Release for Estanlig Mazariegos

Dear Judge Torres:

Petitioner writes to respectfully request that the Court modify the conditions of release for
Estanlig Mazariegos (“Mr. Mazariegos”) by ordering that his ankle monitor be removed and that
he be released from home confinement. I have consulted with counsel for Respondents and
Immigration and Customs Enforcement (“ICE”) does not oppose this request.

Mr. Mazariegos was released from immigration custody pursuant to this Court’s March
26, 2020 order. ECF 11. The court-ordered ankle monitor causes Mr. Mazariegos significant pain
and discomfort because of long-standing medical issues. Mr. Mazariegos is married to a U.S.
Citizen and is the beneficiary of an approved I-130, Petition for Alien Relative, through which he
may be eligible to apply to adjust his status to lawful permanent resident.

We are happy to provide any additional information that is helpful to the Court. Thank
you for considering this matter.
GRANTED.
SO ORDERED.

Dated: July 9, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
